Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-5-2003

Edwards v. PA Turnpike Comm
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-4279




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Edwards v. PA Turnpike Comm" (2003). 2003 Decisions. Paper 138.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/138


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                        No: 02-4279

                                TERRI LYNN EDWARDS,
                                            Appellant

                                                v.

                     PENNSYLVANIA TURNPIKE COMMISSION,
                                       Appellee


             Appeal from the final order entered on October 23, 2002 in the
          United States District Court for the Middle District of Pennsylvania in
                             Civil Action No. 1:CV-01-0357
                            District Court: Hon. John E. Jones

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  September 18, 2003

                       Before: McKEE and SMITH, Circuit Judges,
                            and SCHILLER, District Judge.1

                            (Opinion filed: November 5, 2003)
                                        OPINION
McKEE, Circuit Judge.

       Plaintiff, Terri Lynn Edwards appeals from the district court’s grant of summary

judgement for the defendant, the Pennsylvania Turnpike Commission (the “Commission”)

as well as the district court’s denial of plaintiff’s motion to supplement the judgment

record. For the reasons that follow, we will affirm the ruling of the district court.


   1
     Honorable Berle M. Schiller, U.S. District Judge, Eastern District of Pennsylvania
sitting by designation.
                                              I.

       Because we write only for the parties, it is not necessary to recite the facts of this

case in detail. It is sufficient to note that Edwards, a former employee of the

Commission, filed a complaint in the Middle District of Pennsylvania pursuant to Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq., as amended by the Civil

Rights Act of 1991, against the Commission. Edwards alleged that she was denied a

promotion and terminated from her employment because of her race and/or in retaliation

for having raised discrimination claims.

       After discovery was closed, the Commission filed a motion for summary judgment

and four months later Edwards filed a motion to supplement the summary judgment

record with after-acquired evidence. The district court granted the Commission’s motion

for summary judgment2 , denied Edward’s motion to supplement the record 3 and entered

judgment for the Commission. This appeal followed.

                                              II.

       As noted, Edwards appeals both the district court’s grant of the Commission’s

motion for summary judgment as well as the court’s denial of her motion to supplement

the record. Each issue will be discussed separately.


   2
    We review the district court’s grant of a motion for summary judgment using a
plenary standard. We must also (i) resolve conflicting evidence in favor of the
nonmovant, (ii) not engage in credibility determination, and (iii) draw all reasonable
inferences in favor of the nonmovant.
   3
    We review the district court’s denial of a motion to supplement the record for abuse
of discretion.
                     A. Motion for Summary Judgment

       Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there

is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56©); see also Celotex Corp. v. Catrett, 477

U.S. 317, 322-323 (1986). The moving party bears the burden of demonstrating the

absence of a genuine issue of material fact. To be a genuine issue, the evidence must be

“such that a reasonable jury could return a verdict for the non-moving party.” Anderson

v. Liberty Lobby, Inc. 477 U.S. 242, 248 (1986). Materiality will be determined by the

substantive law of the case. Id.    Therefore, “the mere existence of some alleged factual

dispute between parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material fact.”

Id.

       In disparate treatment cases brought under Title VII, once the plaintiff has

established a prima facie case of discrimination the burden shifts to the defendant “to

articulate some legitimate nondiscriminatory reason for the employee’s rejection.”

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Once the defendant has

met this burden, the plaintiff must show that the nondiscriminatory reason articulated by

the defendant is in fact a pretext for discrimination. Id. at 804.

       In a Title VII action, to avoid summary judgment after the employer has proffered

a legitimate, nondiscriminatory reason for adverse employment action, the plaintiff must
produce evidence which: (1) casts sufficient doubt upon each proffered reason so that a

fact finder could reasonably conclude that each reason was fabrication, or (2) allows a

fact finder to infer that discrimination was more likely than not a motivating or

determinative cause of action. See Fuentes v. Perskie, 32 F.3d 759 (3d Cir. 1994). The

plaintiff, therefore, must cast doubt on the legitimate reason for an employment decision

advanced by the employer. This burden is met through a demonstration that such

“weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in the

employer’s proffered legitimate reasons for its action are such that a reasonable factfinder

could rationally find them ‘unworthy of credence’” Id..

       Here, Edwards established a prima facie case, as the burden is not overly heavy.

The Commission then sustained its burden by advancing a multitude of reasons for

Edwards’ termination other than discrimination. The legitimate reasons included

Edwards’ poor job performance as evidenced by a written warning issued to Edwards for

threats she allegedly made against a co-worker, as well as a two-day suspension issued as

a result of certain job deficiencies, including an incident where Edwards put a 9-1-1

dispatcher on hold so that she could continue a personal phone call. After these measures

were taken, Edwards was warned that under the applicable Collective Bargaining

Agreement, the next step in the disciplinary procedure would be Edwards’ termination.

Finally, in May of 1999, Edwards was terminated for a variety of other infractions. The

Commission presented evidence which showed she was insubordinate to her direct

supervisor and also charged personal periodical subscriptions and a seminar to the
Commission without permission.

       Edwards argues that the legitimate reasons proffered by the Commission to support

their employment decisions are merely a pretext for racial discrimination. Edwards does

not attempt to cast doubt upon the Commission’s proffered reasons for her termination.

Instead, she attempts to bring forth evidence from which a reasonable fact finder could

conclude that racial discrimination was more likely than not a motivating cause for her

discharge. See Fuentes v. Perskie, 32 F.3d 759 (3d Cir. 1994). In support of this claim,

Edwards asserts that her actions at work were not unusual, in that other employees

behaved in a similar unprofessional manner. She also claims that co-workers and

superiors had referenced her race by criticizing her for talking “too black,” Plaintiff’s

Exhibit E at page 3, and labeled her as a “trouble-making f----- –----,” Plaintiff’s Exhibit

A at page 26, and that another white employee who was also written up for

insubordination received no discipline in response to his actions.

       The evidence presented by Edwards is insufficient to create a reasonable inference

that the Commission’s articulated legitimate, nondiscriminatory reasons are false, or that

an invidious discriminatory reason was more likely a motivating or determinative cause

for her discharge. See Torre v. Casio, Inc., 42 F.3d 825, 830 (3d Cir. 1994). We agree

with the district court’s determination that the remarks made about her race are not

sufficient to sustain her burden. The remarks were made by supervisors unrelated to the

decision to terminate Edwards and the remarks were also temporally remote from the date

of the decision. Therefore they were “stray” remarks and not given great weight. See
Ezold v. Wolf, Block, Schorr & Solis-Cohen, 983 F.2d 509, 545 (3d Cir. 1992).4

       Also, we find Edwards’ contention that she was treated differently than a White

employee who engaged in similar behavior insufficient to sustain her burden. Although

both Edwards and the White employee were charged with similar infractions, Edwards

was fired while the White employee was not. However, the two employees were at

different stages of the disciplinary scheme outlined in the Collective Bargaining

Agreement. The Commission’s failure to terminate the White employee, therefore, does

not create an inference of racial discrimination.

       Finally, we find no merit in Edwards’ claim that she was not promoted because of

illegal discrimination. Edwards applied for a position in January of 1999, which she was

denied. However, she has not presented any evidence from which a reasonable fact finder

could find she was more qualified than the applicants who were recommended for the

position. Furthermore, Edwards was not even eligible for one of the promotions she

mentions because of her termination.

       Edwards has not presented sufficient evidence to show that she was the subject of

unlawful discriminatory treatment by the Commission. Therefore, we find there is no

genuine issue as to any material fact regarding the Commission’s decision to terminate

her.

                B. Motion to Supplement Summary Judgment Record


   4
      Our conclusion may have been different if Edwards had provided sufficient proof
that the supervisors who made the remarks were involved with the decisions leading to
her termination.
       The district court denied Edwards’ motion to supplement the summary judgment

record, which was made more than five months after discovery had closed. We review

the district court’s decision using an abuse of discretion standard. An abuse of discretion

is found where we are left with the “definite and firm conviction that the trial court

committed a clear error of judgment.” Logan v. Dayton Hudson Corp., 865 F.2d 789, 790

(6th Cir., 1989) The evidence Edwards sought to introduce was merely corroborative of

evidence already on the record and would not have altered the decision of the district

court. We find that the ruling of the district court denying Edwards’ motion to

supplement the record was therefore not an abuse of discretion.

                                             III.

       For the above reasons, we will affirm the ruling of the district court.




TO THE CLERK OF THE COURT:

              Please file the foregoing Opinion.




                                                         /s/ Theodore A. McKee,
                                                              Circuit Judge


DATED: November 5, 2003